Citation Nr: 1819928	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-26 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to August 1992.

This mater comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2017 the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The issue of entitlement to service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A psychiatric disability did not manifest in service, nor did a psychosis manifest to a compensable degree within one year of separation from service.

2.  The preponderance of the evidence is against a finding that a psychiatric disability was incurred in service, or is related to any event during service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C. §§  1110, 1116(f), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection for a psychiatric disability, claimed as depression is warranted as the claimed disability is the result of an in-service traumatic event.  More specifically, the Veteran asserts that while in service there was an accident that resulted in the death of a civilian.  The Veteran claims that the event, and the visual images of the civilian's death have greatly affected him.

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The duty to assist is not a one-way street.  If the Veteran wants to receive help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Furthermore, it is the responsibility of Veteran to cooperate with VA.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Olson v. Principi, 3 Vet. App. 480 (1992).  That means the Veteran must help VA in locating and obtaining relevant treatment records or other documents that may support the claim.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

A July 2017 primary care outpatient note indicated a diagnosis of moderate depression.

At the December 2017 hearing, the Veteran testified that while in service, a young boy was hit by a jeep he was riding in with other soldiers.  The Veteran stated that he had never seen that much blood before or experienced the smell.  The Veteran stated that he was sure the little boy was dead, but they still put him in the car.  The incident allegedly occurred in Korea in 1980, 1981, 1983, or 1984 after leaving Camp Humphreys on a mobile team doing calibration or research.  Following the incident, the Veteran stated that a bloody handprint was not washed off the vehicle for a while and that was very traumatic for him.  The Veteran asserts that he was not able to locate the men who would be able to corroborate that story and no one else knows where they are.

The evidence of record does not show a civilian accident during the timeframe provided by the Veteran.  The Veteran's testimony also made it difficult to establish where or when the incident may have occurred because no particular year or artillery unit was provided.  The Veteran stated that he believed they were leaving Camp Humphreys, but he did not know where they were headed during the drive.  In a November 2010 letter, the Veteran was asked to provide a more exact date of the incident within a two month window to better verify the incident.  During the hearing, the Veteran was asked about providing evidence to verify the reported incidents.  To date, no further evidence has been provided.  Review of the personnel file was negative for conceded combat stressor medals, service in a combat zone, or a verifiable stressor.

The Veteran has been requested to provide sufficient details to attempt to verify the claimed service incident, but has not provided adequate detail to permit VA to attempt to corroborate the incident.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Without additional details, VA is unable to corroborate the claimed service incident, as is required to support a service-related diagnoses of PTSD that is not related to combat, personal assault, of the fear of hostile military of terrorist activity.  38 C.F.R. § 3.304(f) (2017).

While the Veteran has been diagnosed with depression, the record does not include evidence showing that it is at least as likely as not that any current psychiatric disability is related to service or any event during service.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a psychiatric disability, claimed as depression to include sleeping problems, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for a psychiatric disability is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that service connection for sleep apnea is warranted, as the claim condition began during active service.  Service medical records indicate several complaints for sleeping problems.  The service entrance records are silent for a diagnosis of any sleep disorder prior to entering service.  The Veteran was diagnosed with sleep apnea in April 2005.

At the December 2017 hearing, the Veteran testified about not being able to sleep well during active service.  The Veteran also stated that other soldiers told him about the he snored loudly at night and interrupted their sleep.  The Veteran asserts that he was not aware of how bad it was until it was brought to his attention by fellow soldiers, and eventually, future spouses.

VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not received a VA examination for the purpose of receiving an opinion as to whether or not sleep apnea is related to active service.  As a result, an examination is necessary.

Clinical documentation dated after August 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for sleep apnea since August 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If any identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from August 2017 to present.  

3.  Schedule the Veteran for a VA examination conducted by a medical doctor to determine the nature and etiology of any sleep apnea disability.  The examiner must review the claims file and note that review in the report.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should opine as to whether it is as likely as not (50 percent or greater probability) that any sleep apnea disability had its onset during active service or otherwise originated during active service.  The examiner should consider and discuss the service medical records regarding any sleep difficulty during service.  If the examiner determines that the sleep apnea is not the result of active service, and another etiology can be determined, the examiner should provide an opinion as to what likely caused the sleep apnea disability, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's and others' lay statements regarding the history and continuity of symptomatology.  More specifically, the examiner should address the Veteran's contentions regarding restless nights.  The examiner should also address the spouse's statements regarding observations of Veteran's sleeping habits following separation from service.  The examiner should provide a complete rationale for all conclusions.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


